Citation Nr: 0714149	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  03-20 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an earlier effective date prior to January 6, 
2000 for the grant of total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1977 to 
October 1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut which granted entitlement to TDIU 
effective January 6, 2000.

In an April 1994 rating decision the RO granted service 
connection for a low back disorder, and established an 
initial evaluation of 20 percent.  The veteran perfected an 
appeal with regard to the initial evaluation.  In the July 
2000, rating decision the evaluation for the back disability 
was increased to 40 percent, effective May 8, 2000.  In a 
statement dated August 31, 2000, but received at the RO on 
August 2, 2000, the veteran wrote that he was not appealing 
for an increased rating but did dispute the effective date of 
the 40 percent rating.  In a statement received on August 11, 
2000, the veteran withdrew his appeal with regard to the 
effective date issue.  In March 2004, the veteran's 
representative acknowledged that the claim for a higher 
rating for the back disability had been withdrawn.  In light 
of the written withdrawals of these appeals, they are no 
longer before the Board.  38 C.F.R. § 20.204 (2006).

In February 2000, the RO determined that there was no clear 
and unmistakable error in an April 1994 decision that denied 
entitlement to service connection for left posterior cranium 
hematoma.  The veteran was notified of this decision later 
that month, but did not submit a notice of disagreement.  In 
April and December 2001, the veteran submitted statements 
again claiming that the April 1994 decision was the product 
of clear and unmistakable error.  This matter is referred to 
the RO.

In a July 2000 rating decision the RO increased the rating 
for psychotic disorder secondary to traumatic brain injury 
with hallucinations from 30 to 70 percent, effective January 
6, 2000.  The veteran was notified of that decision later 
that month.  No notice of disagreement was received within 
one year.  In March 2003, the veteran claimed that there was 
clear and unmistakable error in the July 2000 decision.  In 
May 2003, the veteran argued that he was entitled to an 
earlier effective date for the grant of the 70 percent 
evaluation.  In an August 2003 decision the RO determined 
that there was no clear and unmistakable error with regard to 
the effective date for the 70 percent evaluation awarded in 
the July 2000 rating decision.  

The veteran did not submit a notice of disagreement with the 
May 2003 decision.  Despite the absence of a notice of 
disagreement, the Winston-Salem, North Carolina RO, issued a 
supplemental statement of the case in January 2005 that 
combined the issue of entitlement to an earlier effective 
date for the psychiatric evaluation with the issue of 
entitlement to an earlier effective date for TDIU.  No 
further argument was received with regard to the effective 
date for the grant of the 70 percent rating for the 
psychiatric disability.  Because there is no jurisdiction 
conferring notice of disagreement with the RO's decision as 
to clear and unmistakable erred, the time period for directly 
appealing the effective date awarded in the July 2000 rating 
decision had passed without a notice of disagreement, and the 
issue was not certified to the Board, the Board does not have 
jurisdiction over, and will not further address, it.  
38 U.S.C.A. § 7105 (West 2002).

In his substantive appeal, the veteran requested a hearing 
before a Veterans Law Judge at the RO.  In August 2004 he 
requested a video conference hearing.  In January 2006, he 
wrote that he was withdrawing all hearing requests.  In 
August 2006, his representative wrote that the veteran's 
hearing requests remained pending; however, in January 2007, 
the representative wrote that he wished to withdraw all 
requests for Board hearings.


FINDINGS OF FACT

1. The veteran's psychotic disorder was ratable at least 70 
percent, effective January 7, 1994. 

2.  Service connected disabilities rendered the veteran 
unemployable effective January 7, 1994.

3.  A claim for TDIU had been pending since January 7, 1994.


CONCLUSION OF LAW

The criteria for an effective date of January 7, 1994 for the 
grant of TDIU are met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. §§ 4.400(o), 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).   

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  The veteran has consistently argued that 
the effective date for the grant of TDIU should have been in 
1994.  The Board's decision is a full grant of the benefit 
sought on appeal.  Further assistance is unnecessary to aid 
the veteran in substantiating his claim.  

Moreover, the courts have held that once the underlying claim 
is granted, further VCAA notice as to downstream questions, 
such as the effective date.  Hartman v. Nicholson, No. 2006-
7303 (Fed. Cir. Apr. 5, 2007); Dunlap v. Nicholson, No. 03-
0320  (U.S. Vet. App. Mar. 22, 2007).

All pertinent records have been associated with the now eight 
volume claims folder, and the veteran has been afforded 
examinations to evaluate the severity of his service 
connected disabilities.  Service connection is not likely to 
father substantiate entitlement to an earlier effective date.  
38 U.S.C.A. § 5103.

Factual Background

In January 1993, the veteran was admitted to the 
detoxification unit of a VA Medical Center (VAMC).  A global 
assessment of functioning (GAF) score of 46 was reported.

In October 1994, the veteran was admitted to a VAMC with a 
history of schizophrenia, chronic, paranoid type and a 
history of poly substance abuse.  The veteran was positive 
for auditory hallucinations as he heard voices.  He was 
hospitalized for 11 days.  A GAF score of 25 was reported on 
admission.  A GAF of 45 was reported on discharge.

The veteran was admitted to the VAMC from March 17, 1995 to 
March 24, 1995 as he presented with complaints of positive 
auditory hallucinations and positive suicidal ideations.  The 
treating physician noted that the veteran was a full time 
student.  The veteran was admitted with a GAF score of 35 and 
discharged with a GAF score of 45.

In August 1995, the veteran received treatment at the VAMC.  
The diagnosis was chronic paranoid schizophrenia.  A GAF 
score of 60 was reported.

The veteran was admitted to the VAMC from June 5, 1996 to 
June 7, 1996 for a psychiatric evaluation.  The diagnosis was 
a psychotic disorder, not otherwise specified with mixed 
personality disorder with borderline and anti-social 
features.  A GAF score of 25 was reported on admission and a 
GAF score of 55 was reported on discharge.

The veteran was admitted to the VAMC from January 13, 1998 to 
January 15, 1998 with complaints of mental problems.  The 
veteran reported that he was not on good terms with his 
siblings as they thought he was a failure or was possessed 
because he had been hearing voices.  The veteran reported 
losing various jobs because of relapses.  The veteran also 
reported thinking about suicide.  A GAF of 45 was reported on 
admission.  A GAF of 55 was reported at discharge.

In February 1998, the veteran was admitted to the Middlesex 
Hospital with complaints of daily auditory hallucinations.  A 
GAF score of 30 was reported.

The veteran was admitted to the VAMC from June 16, 1998 to 
July 31, 1998 with a diagnosis of schizoaffective disorder, 
alcohol and cocaine dependence and unemployment and a family 
crisis.  The treating physician concluded that the veteran 
was unemployable.  A GAF score of 40 was reported.

In April 1999, the veteran underwent a VA examination for his 
mental disorders.  The veteran reported that in 1980, he was 
employed as a security guard for two years but was fired for 
absenteeism that was related to his psychiatric symptoms.  
The veteran reported that he then worked several part time 
jobs but would get fired from them due to his absenteeism.  

The veteran stated the he last attempted to work full time as 
a state policeman in 1995, but was hospitalized with auditory 
hallucinations for one month after only working six months.  
He was therefore let go from this employment.  The veteran 
has since attempted to go to school on and off and had 
finished his Bachelor of Arts in eight years.  The diagnosis 
was psychotic disorder due to traumatic brain injury with 
hallucinations.  A GAF of 65 was reported.

In May 1999, the veteran underwent another VA examination for 
the evaluation of his head injury that resulted in 
schizophrenia.  The examiner noted that the veteran had had 
little normal functioning due to his mental problems.

The veteran was admitted to the VAMC from May 24, 2004 to 
June 1, 2004 with complaints of worsening auditory 
hallucinations.  The examiner noted that the veteran had a 
pending divorce and was facing potential eviction.  A GAF 
score of 40 was reported.

The veteran was admitted to the VAMC from November 12, 2004 
to November 19, 2004 for treatment of his psychotic disorder.  
A GAF score of 45 was reported on admission while a GAF score 
of 75 was reported on discharge.  The examiner noted that the 
veteran was unemployed.

Analysis

The effective date of a grant of TDIU is determined in 
accordance with the criteria for determining the effective 
date of an increased rating.  Dalton v. Nicholson, 21 Vet. 
App. 23(2007).

The effective date of an increased rating is determined as 
follows: if an increase in disability occurred within one 
year prior to the claim, the increase is effective as of the 
date the increase was "factually ascertainable."  If the 
increase occurred more than one year prior to the claim, the 
increase is effective the date of claim.  If the increase 
occurred after the date of claim, the effective date is the 
date of increase. 38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 
Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 
12-98 (1998).  In making this determination the Board must 
consider all of the evidence, including that received prior 
to previous final decisions.  Hazan v. Gober, 10 Vet App 511 
(1997).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  It is provided further that the existence or degree of 
non-service-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable. Marginal 
employment shall not be considered substantially gainful 
employment. For purposes of this section, marginal employment 
generally shall be deemed to exist when a veteran's earned 
annual income does not exceed the amount established by the 
U.S. Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person. Marginal employment may 
also be held to exist, on a facts found basis (includes but 
is not limited to employment in a protected environment such 
as a family business or sheltered workshop), when earned 
annual income exceeds the poverty threshold. Consideration 
shall be given in all claims to the nature of the employment 
and the reason for termination.  38 C.F.R. § 4.16(a) (2006). 

At the time of the March 2001 rating decision granting TDIU, 
service connection was in effect for the psychotic and back 
disorders noted earlier.  The psychotic disorder was 
evaluated as 30 percent disabling from January 7, 1994 to 
January 5, 2000, except for periods when temporary total 
ratings were in effect, and 70 percent thereafter.  Temporary 
total ratings for hospitalization were in effect from January 
7, 1994 to June 30, 1994; September 1, 1994 to January 31, 
1995; November 9, 1995 to January 31, 1996; and from February 
15, 1997 to April 30, 1997.  The back disability had been 
evaluated as 20 percent disabling since January 7, 1994.  

Prior to January 6, 2000, the combined evaluation was 40 
percent during the periods when temporary total ratings were 
not in effect.  On its face, the record indicates that the 
veteran did not meet the percentage requirements for TDIU 
during the periods when the temporary total ratings were not 
in effect.  Cf. VAOPGCPREC 05-2005, 72 Fed. Reg. 5802 (2007) 
(holding that temporary TDIU can be awarded based on periods 
of temporary total ratings).

The language of 38 C.F.R. § 4.16(a), however, does not 
require that the service connected disabilities be rated at 
the specified percentages, but that the by "ratable" at 
those levels.  

Under rating criteria in effect prior to November 6, 1996, a 
psychosis resulting in severe social and industrial 
inadaptability warranted a 70 percent rating.  38 C.F.R. 
§ 4.132, Diagnostic Code 9210 (1996).  The record for the 
period from January 7, 1994, to January 5, 2000 show that the 
veteran's global assessment of function (GAF) scores, largely 
based on his psychosis, were indicative of serious or worse 
symptomatology.  AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) 
(DSM-IV); 38 C.F.R. § 4.125, 4.130 (2004); DSM-III-R (1987).

The record also showed continuous reports of auditory 
hallucinations, the aforementioned frequent and prolonged 
hospitalizations, and unsuccessful efforts to maintain 
employment.  Records from the Social Security Administration 
show that the veteran was found to be unemployable from 
January 1, 1995, largely due to his service connected 
psychiatric disability.  While a substance abuse disorder was 
also noted, it was found that this disorder played no 
significant role in causing unemployment.

It is also true that on a September 1999 examination, the 
veteran was given a GAF of 65, which would indicate mild 
symptoms; but this finding appears to be an anomaly, given 
that most of the other evidence of record showed a more 
severe level of psychiatric disability.

Accordingly, the evidence showed a severe level of social and 
industrial inadaptability during the period from January 7, 
1994, to January 5, 2000.  As such, the psychiatric 
disability was ratable at 70 percent under the old rating 
criteria.  38 C.F.R. § 4.132 (1996).  Hence, the veteran met 
the percentage requirements of 38 C.F.R. § 4.16(a).

As just discussed the record shows that from January 7, 1994 
the service connected psychiatric disability rendered the 
veteran unemployable.  Thus, entitlement to TDIU arose on 
January 7, 1994, when service connection for the psychiatric 
disability became effective.

The remaining question is when did the veteran claim 
entitlement to TDIU?  VA is required to liberally construe a 
pro se veteran's statements when discerning when a claim was 
made.  Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran has satisfied 
each of these requirements.  His infered claim for a total 
rating based on individual unemployability is referred to the 
RO for initial adjudication.

January 7, 1994, has been recognized as the date of the 
veteran's claim for service-connection for the psychiatric 
disability.  On VA examination in February 1994, it was noted 
that the veteran had not worked since 1993, the diagnoses 
included chronic schizophrenia.  VA records show that the 
veteran underwent psychiatric hospitalization from October 
1993, to February 1994, after complaining of increasing 
psychiatric symptomatology, including auditory 
hallucinations.  These records were constructively of record 
at the time of the January 7, 1994 claim.  The Roberson 
requirements for an informal TDIU claim were thus met on 
January 7, 1994.  

Accordingly, an effective date of January 7, 1994 for the 
grant of TDIU is warranted.  An effective date prior to 
January 7, 1994 is precluded as a matter of law, because 
service connection was not in effect for any disease or 
disability.  Sabonis v. Brown, 6 Vet App 426 (1994).

ORDER


Entitlement to an effective date of January 7, 1994 for TDIU 
is granted. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


